EXHIBIT 10.22

FOURTH AMENDMENT TO GUARANTY AGREEMENT

THIS FOURTH AMENDMENT TO GUARANTY AGREEMENT (this “Fourth Amendment”), dated
effective as of December 7, 2016, is entered into among the parties listed on
the signature pages hereof as Guarantors (collectively, the “Guarantors”), and
BANK OF AMERICA, N.A. (the “Guarantied Party”, and collectively with any
Affiliates thereof, the “Guarantied Parties”).

BACKGROUND

A. The Guarantors and the Guarantied Party are parties to that certain Guaranty
Agreement, dated as of March 1, 2013, as amended by that certain First Amendment
to Guaranty Agreement, dated as of February 7, 2014, that certain Second
Amendment to Guaranty Agreement, dated as of June 11, 2014, and that certain
Third Amendment to Guaranty Agreement, dated as of January 16, 2015 (said
Guaranty Agreement, as amended, the “Guaranty Agreement”).  The terms defined in
the Guaranty Agreement and not otherwise defined herein shall be used herein as
defined in the Guaranty Agreement.

B. The parties to the Guaranty Agreement desire to make certain amendments to
the Guaranty Agreement.

C. The Guarantied Party hereby agrees to amend the Guaranty Agreement, subject
to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Guarantors and the
Guarantied Party covenant and agree as follows:

1. AMENDMENTS.

(a) Section 1 of the Guaranty Agreement is hereby amended on and as of the First
Amendment Effective Date by adding the following defined terms thereto to read
as follows:

“First Amendment” means that certain First Amendment to Amended and Restated
Credit Agreement, dated as of December 7, 2016, among HOT-L.P., Limited, the
Lenders and the Guarantied Party, as Administrative Agent.

“First Amendment Effective Date” has the meaning specified in the First
Amendment.

“Qualified Acquisition” means an Acquisition by Limited or any Subsidiary, which
Acquisition has been designated to the Purchaser in a Qualified Acquisition
Notice as a “Qualified Acquisition”, provided that (a) the aggregate Acquisition
Consideration is greater than $150,000,000 and (b) at the time of such
Acquisition, the unpaid principal balance of the 2011 Senior Notes shall have
been paid in full.



 

--------------------------------------------------------------------------------

 



“Qualified Acquisition Notice” means a written notice from Limited to the
Purchaser (a) delivered not later than 5 days prior to the date of closing of
the proposed Qualified Acquisition and (b) which describes the Qualified
Acquisition which is the basis for such request (including, without limitation,
a pro forma calculation of the Leverage Ratio immediately prior to and after
giving effect to such Qualified Acquisition, which calculation shall indicate
that the Leverage Ratio immediately prior to such Qualified Acquisition is not
greater than 3.50 to 1.00), and otherwise in form reasonably satisfactory to the
Purchaser.

(b) Section 8(b)(9) of the Guaranty Agreement is hereby amended on and as of the
First Amendment Effective Date to read as follows:

(9)Investments as a result of Acquisitions, if each of the following conditions
has been satisfied:  (i) immediately before and after giving effect to such
Acquisition, no Default shall have occurred and be continuing, (ii)(A) if such
Acquisition is a Qualified Acquisition, immediately before and after giving
effect to such Acquisition, HOT-L.P. is in compliance with Section 8(k)(3) or
(B) if such Acquisition is not a Qualified Acquisition, immediately before and
after giving effect to such Acquisition,  the Leverage Ratio on a pro forma
basis is not greater than (y) 3.00 to 1.00 if any of the 2011 Senior Notes are
outstanding and (z) 3.25 to 1.00 if the 2011 Senior Notes are not outstanding or
the maximum leverage ratio permitted under the 2011 Senior Note Agreement is
increased to 3.50 to 1.00, (iii) immediately before and after giving effect to
such Acquisition, Liquidity will be at least $25,000,000, (iv) such Acquisition
shall not be opposed by the board of directors or similar governing body of the
Person or assets being acquired and (v) if the Acquisition results in a Domestic
Subsidiary being acquired having a net worth at the time of such Acquisition of
more than $10,000,000, such Subsidiary shall execute and deliver to the
Purchaser (x) a supplement to this Guaranty Agreement, (y) incumbency
certificate, Organization Documents and documents evidencing due organization,
valid existence, good standing and qualification to do business, and (z) a
favorable opinion of counsel to such Person located in the jurisdiction of
organization of such Person, in form, content and scope reasonably satisfactory
to the Purchaser;

(c) Section 8(k)(3) of the Guaranty Agreement is hereby amended on and as of the
First Amendment Effective Date to read as follows:

(3)Leverage Ratio.  Permit the Leverage Ratio to be greater than (i) 3.25 to
1.00 at any time during which any of the 2011 Senior Notes are outstanding and
(ii) 3.50 to 1.00 at any time during which the 2011 Senior Notes are not
outstanding or the maximum leverage ratio permitted under the 2011 Senior Note
Agreement is increased to 3.50 to 1.00; provided, however, notwithstanding the
foregoing, and following the delivery of a Qualified Acquisition Notice, (A) for
the fiscal quarter in which such Qualified Acquisition is consummated, the
Leverage Ratio shall not at any time during thereof exceed 4.25 to 1.00, (B) for
the first, second and third fiscal quarters immediately following the fiscal
quarter in which such Qualified Acquisition was consummated, the Leverage Ratio
shall not at any time during thereof exceed 4.00 to 1.00, and (C) for the fourth
fiscal quarter immediately following the fiscal quarter in which such Qualified

2

--------------------------------------------------------------------------------

 



Acquisition was consummated, the Leverage Ratio shall not at any time during
thereof exceed 3.75 to1.00.

(d) Exhibit A, the Compliance Certificate, is hereby amended to be in the form
of Exhibit A to this Fourth Amendment.

2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT.  By its execution
and delivery hereof, each of the Guarantors represents and warrants that, as of
the First Amendment Effective Date:

(a) the representations and warranties contained in the Guaranty Agreement and
the other Loan Documents are true and correct on and as of the date hereof as
made on and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct on such earlier date;

(b) no event has occurred and is continuing which constitutes a Default or an
Event of Default;

(c) (i) each Guarantor has full power and authority to execute and deliver this
Fourth Amendment, (ii) this Fourth Amendment has been duly executed and
delivered by the Guarantors, and (iii) this Fourth Amendment and the Guaranty
Agreement, as amended hereby, constitute the legal, valid and binding
obligations of the Guarantors, as the case may be, enforceable in accordance
with their respective terms, except as enforceability may be limited by
applicable Debtor Relief Laws and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law) and except as
rights to indemnity may be limited by federal or state securities laws;

(d) neither the execution, delivery and performance of this Fourth Amendment or
the Guaranty Agreement, as amended hereby, nor the consummation of any
transactions contemplated herein or therein, will conflict with any Law or
Organization Documents of any of the Guarantors, or any indenture, agreement or
other instrument to which the Guarantors or any of their respective property is
subject; and

(e) no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person not previously obtained
is required for the execution, delivery or performance by any of the Guarantors
of this Fourth Amendment.

3. CONDITIONS TO EFFECTIVENESS.  This Fourth Amendment shall be effective upon
satisfaction or completion of the following:

(a) the Guarantied Party shall have received counterparts of this Fourth
Amendment executed by each of the Guarantors and acknowledged by the Borrower;

(b) the representations and warranties set forth in Section 2 above shall be
true and correct; and





3

--------------------------------------------------------------------------------

 



(c) the Guarantied Party shall have received, in form and substance satisfactory
to the Guarantied Party and its counsel, such other documents, certificates and
instruments as the Guarantied Party shall reasonably require.

4. REFERENCE TO THE GUARANTY AGREEMENT.

(a) Upon the effectiveness of this Fourth Amendment, each reference in the
Guaranty Agreement to “this Agreement”, “hereunder”, or words of like import
shall mean and be a reference to the Guaranty Agreement, as affected and amended
hereby.

(b) The Guaranty Agreement, as amended by the amendments referred to above,
shall remain in full force and effect and is hereby ratified and confirmed.

5. COSTS, EXPENSES AND TAXES.  The Guarantors agree to pay on demand all
reasonable costs and expenses of the Guarantied Party in connection with the
preparation, reproduction, execution and delivery of this Fourth Amendment and
the other instruments and documents to be delivered hereunder (including the
reasonable fees and out-of-pocket expenses of counsel for the Guarantied Party
with respect thereto).

6. BORROWER’S ACKNOWLEDGMENT.  By signing below, the Borrower (a) acknowledges,
consents and agrees to the execution, delivery and performance by the Guarantors
of this Fourth Amendment, (b) acknowledges and agrees that its obligations in
respect of the Guaranty Agreement (i) are not released, diminished, waived,
modified, impaired or affected in any manner by this Fourth Amendment or any of
the provisions contemplated herein, (c) ratifies and confirms its obligations
under the Guaranty Agreement, and (d) acknowledges and agrees that it has no
claims or offsets against, or defenses or counterclaims to, its obligations
under the Loan Agreement.

7. REPLACEMENT.  This Fourth Amendment replaces in all respects that certain
Third Amendment to Guaranty Agreement, dated as of December 7, 2016, among the
Guarantors and the Guarantied Party, the terms and provisions of which shall be
null and void.

8. EXECUTION IN COUNTERPARTS.  This Fourth Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument.  For purposes of this Fourth Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Guarantied Party (or its counsel) by facsimile machine, telecopier or electronic
mail is to be treated as an original.  The signature of such Person thereon, for
purposes hereof, is to be considered as an original signature, and the
counterpart (or signature page thereto) so transmitted is to be considered to
have the same binding effect as an original signature on an original document.

9. GOVERNING LAW; BINDING EFFECT.  This Fourth Amendment shall be governed by
and construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state, provided that
each party shall retain all rights arising under federal law, and shall be
binding upon the parties hereto and their respective successors and assigns.



4

--------------------------------------------------------------------------------

 



10. HEADINGS.  Section headings in this Fourth Amendment are included herein for
convenience of reference only and shall not constitute a part of this Fourth
Amendment for any other purpose.

11. ENTIRE AGREEMENT.  THE GUARANTY AGREEMENT, AS AMENDED BY THIS FOURTH
AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT



ORAL  AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO UNWRITTEN ORAL  AGREEMENTS
BETWEEN THE PARTIES.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

 



5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Fourth Amendment is executed as of the date first set
forth above.

 


a Texas limited partnership

HELEN OF TROY NEVADA CORPORATION,
a Nevada corporation, General Partner


a Bermuda company

 

 

 

 

 

 


a Texas corporation


a Texas limited partnership

HELEN OF TROY NEVADA CORPORATION,
a Nevada corporation, General Partner


a Texas limited partnership

HELEN OF TROY NEVADA CORPORATION,
a Nevada corporation, General Partner


a Nevada corporation


a New York corporation


a Massachusetts corporation


a Massachusetts corporation


a Delaware limited liability company


a Delaware limited liability company


an Oregon limited liability company

HEALTHY DIRECTIONS PUBLISHING, LLC,
a Delaware limited liability company

 

 

/s/ Brian L. Grass
Brian L. Grass
Title for all: Chief Financial Officer

 

Signature Page to Fourth Amendment to Guaranty Agreement

--------------------------------------------------------------------------------

 



GUARANTORS:

 

HELEN OF TROY L.P.,
a Texas limited partnership

By:HELEN OF TROY NEVADA CORPORATION,
a Nevada corporation, General Partner

HELEN OF TROY LIMITED,
a Bermuda company

HELEN OF TROY LIMITED,

a Barbados corporation

HOT NEVADA, INC.,

a Nevada corporation

HELEN OF TROY NEVADA CORPORATION,

a Nevada corporation

HELEN OF TROY TEXAS CORPORATION,
a Texas corporation

IDELLE LABS LTD.,
a Texas limited partnership

By:HELEN OF TROY NEVADA CORPORATION,
a Nevada corporation, General Partner

OXO INTERNATIONAL LTD.,
a Texas limited partnership

By:HELEN OF TROY NEVADA CORPORATION,
a Nevada corporation, General Partner

PUR WATER PURIFICATION PRODUCTS, INC.,
a Nevada corporation

KAZ, INC.,
a New York corporation

Kaz USA, Inc.,
a Massachusetts corporation

KAZ CANADA, INC.,
a Massachusetts corporation

 

HEALTHY DIRECTIONS, LLC,
a Delaware limited liability company

DOCTORS’ PREFERRED, LLC,
a Delaware limited liability company

STEEL TECHNOLOGY, LLC,
an Oregon limited liability company

HEALTHY DIRECTIONS PUBLISHING, LLC,
a Delaware limited liability company

 

 

By:/s/ Brian L. Grass
Brian L. Grass
Title for all: Chief Financial Officer

Signature Page to Fourth Amendment to Guaranty Agreement

--------------------------------------------------------------------------------

 



 

HELEN OF TROY MACAO COMMERCIAL OFFSHORE LIMITED,
a Macau corporation


By:/s/ Vincent D. Carson
Name: Vincent D. Carson
Title: Director

 

 

 

NOTARIAL CERTIFICATE OF BRIAN L. GRASS

 

NOTARY PUBLIC DO HEREBY CERTIFY AND ATTEST that on the day of the date hereof
personally came and appeared before me Brian L. Grass, the duly authorized Chief
Financial Officer of Helen of Troy Limited, a Barbados corporation, one of the
executing parties to the within written document and did in my presence sign and
deliver the same as and for his free and voluntary act and deed.

 

IN FAITH AND TESTIMONY WHEREOF I the said Rosemary Vasquez have hereunto set and
subscribed my name and caused my Seal of Office to be hereunto put and affixed
this 24th day of January, 2017.

 

 

 



Signature Page to Fourth Amendment to Guaranty Agreement

--------------------------------------------------------------------------------

 



GUARANTIED PARTY:

BANK OF AMERICA, N.A., as Guarantied Party

By:/s/ Adam Rose

Name:Adam Rose
Title:SVP

 

Signature Page to Fourth Amendment to Guaranty Agreement

--------------------------------------------------------------------------------